EXHIBIT 10.3
 
GUARANTY AND PLEDGE AGREEMENT
 
GUARANTY AND PLEDGE AGREEMENT (this “Agreement”), dated as of April 8, 2015
among DirectView Holdings, Inc., a Nevada corporation (the “Company”), Roger
Ralston (each of the foregoing a “Pledgor” and collectively, the “Pledgors”),
and its endorsees, transferees and assigns (collectively, the “Pledgees”).
 
BACKGROUND
 
WHEREAS, the Company wishes to borrow $50,000.00 secured by certain assets; and
 
WHEREAS, the Pledgees are willing to lend the Company $50,000.00 based on
certain undertakings as described more fully herein and such other documents as
may be executed contemporaneously herewith.
 
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the parties hereby agree as follows:
 
1. Guaranty.  The Pledgors hereby absolutely, unconditionally and irrevocably
guarantee to the Pledgees, their successors, endorsees, transferees and assigns
the due and punctual performance and payment of the outstanding obligations (the
“Outstanding Obligations” and each obligation an “Outstanding Obligation”) owing
to the Pledgees, their successors, endorsees, transferees or assigns when due,
all at the time and place and in the amount and manner prescribed in, and
otherwise in accordance with, the Transaction Documents1, regardless of any
defense or set-off counterclaim, which the Company or any other person may have
or assert, and regardless of whether or not the Pledgees or anyone on behalf of
the Pledgees shall have instituted any suit, action or proceeding or exhausted
its remedies or taken any steps to enforce any rights against the Company or any
other person to compel any such performance or observance or to collect all or
part of any such amount, either pursuant to the provisions of the Transaction
Documents or at law or in equity, and regardless of any other condition or
contingency. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PLEDGORS’
RESPECTIVE AND INDIVIDUAL OBLIGATIONS TO THE PLEDGEES UNDER THIS AGREEMENT SHALL
CONTINUE IN THE EVENT THAT THE COLLATERAL PLEDGED FOR THE OBLIGATIONS SET FORTH
HEREIN IS INSUFFICIENT TO SATISFY SUCH OBLIGATIONS.
 
 ___________________
1 As used herein, the term “Transaction Documents” means the documents as
described and defined in the Securities Purchase Agreement, dated April 8, 2015,
between the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Waiver of Demand.  The Pledgors whether individually or severally hereby
unconditionally:  (a) waive any requirement that the Pledgees, in the event of a
breach in any material respect by the  Pledgors of any of its representations or
warranties in the Transaction Documents, first make demand upon, or seek to
enforce remedies against, the Company or any other person before demanding
payment of enforcement hereunder; (b) covenants that this Agreement will not be
discharged except by complete performance of all the obligations (the
“Obligations”) specifically provided for or contemplated herein; (c) agree that
this Agreement shall remain in full force and effect without regard to, and
shall not be affected or impaired, without limitation, by, any invalidity,
irregularity or unenforceability in whole or in part of the Transaction
Documents or any limitation on the liability of the Company thereunder, or any
limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever; and (d) waives
diligence, presentment and protest with respect to, and notice of default in the
performance or payment of any Outstanding Obligation by the Company under or in
connection with the Transaction Documents.
 
3. Release.  The obligations, covenants, agreements and duties of the Pledgors
hereunder shall not be released, affected or impaired by any assignment or
transfer, in whole or in part, of the Transaction Documents or any Outstanding
Obligation, although made without notice to or the consent of the Pledgors, or
any waiver by the Pledgees, or by any other person, of the performance or
observance by the Company or any other Pledgor of any of the agreements,
covenants, terms or conditions contained in the Transaction Documents, or any
indulgence in or the extension of the time or renewal thereof, or the
modification or amendment (whether material or otherwise), or the voluntary or
involuntary liquidation, sale or other disposition of all or any portion of the
stock or assets of the Company or any other Pledgor, or any receivership,
insolvency, bankruptcy, reorganization, or other similar proceedings, affecting
the Company or any other Pledgor or any assets of the Company or any other
Pledgor, or the release of any proper from any security for any Outstanding
Obligation, or the impairment of any such property or security, or the release
or discharge of the Company or any other Pledgor from the performance or
observance of any agreement, covenant, term or condition contained in or arising
out of the Transaction Documents by operation of law, or the merger or
consolidation of the Company or any other cause, whether similar or dissimilar
to the foregoing.
 
4. Subrogation.
 
(a) Unless and until complete performance of all the Outstanding Obligations
hereunder, the Pledgors shall not be entitled to exercise any right of
subrogation to any of the rights of the Pledgees against the Company or any
collateral security or guaranty held by the Pledgees for the payment or
performance of the Outstanding Obligations.
 
(b) In the extent that the Pledgors shall become obligated to perform or pay any
sums hereunder, or in the event that for any reason the Company is now or shall
hereafter become indebted to any other Pledgor, the amount of such sum shall at
all times be subordinate as to lien, time of payment and in all other respects,
to the amounts owing to the Pledgees under the Transaction Documents and the
Pledgors shall not enforce or receive payment thereof until all Outstanding
Obligations due to the Pledgees under the Transaction Documents have been
performed or paid.  Nothing herein contained is intended or shall be construed
to give to the Pledgors any right of subrogation in or under the Transaction
Documents, or any right to participate in any way therein, or in any right,
title or interest in the assets of the Pledgees.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Security.  As collateral security for the punctual payment and performance,
when due, by the Company of all the Outstanding Obligations, the Pledgors hereby
pledge with, hypothecate, transfer and assign to the Pledgees all of the pledged
assets (the “Pledge Assets”) and all proceeds, shares and other securities
received, receivable or otherwise distributed in respect of or in exchange for
the Pledged Assets, including, without limitation, any shares and other
securities into which such Pledged Assets may be convertible or exchangeable and
any dividends or other distributions in connection therewith (collectively, the
“Additional Collateral” and together with the Pledged Assets, the
“Collateral”).  Simultaneously herewith, the Pledgors shall deliver to the
Pledgees the certificate(s) representing the Pledged Assets, duly authenticated
in a manner acceptable to Pledgees, along with a stock transfer power duly
executed in blank by the Pledgors, to be held by the Pledgees as security.  Any
Collateral received by the Pledgors on or after the date hereof shall be
immediately delivered to the Pledgees together with any executed stock powers or
other transfer documents requested by the Pledgees, which request may be made at
any time prior to the date when the obligations (the “Obligations”) shall have
been paid and otherwise satisfied in full.
 
6. Voting Power, Dividends, Etc. and other Agreements.
 
(a) Whether or not an Event of Default (as set forth in Section 7 hereof) has
occurred and is continuing, the Pledgors shall NOT be entitled to:
 
(i) Exercise any voting and/or consensual powers pertaining to the Collateral,
or any part thereof, for all purposes;
 
(ii) Receive and retain dividends, distributions, proceeds paid, or any other
tangible or intangible benefits with respect to the Collateral; or
 
(iii) Receive the benefits of any income tax deductions available to the
Pledgors as a shareholder of the Company.
 
(b) The Pledgors individually or severally agree that they will not sell,
assign, transfer, pledge, hypothecate, encumber, or otherwise dispose of the
Collateral.
 
(c) The Pledgors jointly and severally agree to pay all costs including all
reasonable attorneys’ fees and disbursements incurred by the Pledgees in
enforcing this Agreement in accordance with its terms.
 
7. Default and Remedies.
 
(a) For the purposes of this Agreement, “Event of Default” shall mean:
 
(i) Default in or under any of the Outstanding Obligations after the expiration,
without cure, of any applicable cure period;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) A breach in any material respect by any Pledgor of any of his or its
representations or warranties in this Agreement; or
 
(iii) A breach in any material respect by any Pledgor of any of his or its
representations or warranties in any other Transaction Documents.
 
(b) the Pledgees shall have the following rights upon any Event of Default:
 
(i) The rights and remedies provided by the Uniform Commercial Code as adopted
by the State of Nevada (the “UCC”) (as said law may at any time be amended);
 
(ii) The right to cause any or all of the Collateral to be transferred to its
own name or to the name of its designee and have such transfer recorded in any
place or places deemed appropriate by the Pledgees; and
 
(iii) The right to sell, at a public or private sale, the Collateral or any part
thereof for cash, upon credit or for future delivery, and at such price or
prices in accordance with the UCC (as such law may be amended from time to
time).  Upon any such sale the Pledgees shall have the right to deliver, assign
and transfer to the purchaser thereof the Collateral so sold.  The Pledgees
shall give the Pledgors not less than ten (10) days’ written notice of its
intention to make any such sale.  Any such sale shall be held at such time or
times during ordinary business hours and at such place or places as the Pledgees
may fix in the notice of such sale.  The Pledgees may adjourn or cancel any sale
or cause the same to be adjourned from time to time by announcement at the time
and place fixed for the sale, and such sale may be made at any time or place to
which the same may be so adjourned.  In case of any sale of all or any part of
the Collateral upon terms calling for payments in the future, any Collateral so
sold may be retained by the Pledgees until the selling price is paid by the
purchaser thereof, but the Pledgees shall incur no liability in the case of the
failure of such purchaser to take up and pay for the Collateral so sold and, in
the case of such failure, such Collateral may again be sold upon like
notice.  The Pledgees, however, instead of exercising the power of sale herein
conferred upon them, may proceed by a suit or suits at law or in equity to
foreclose the security interest and sell the Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction, the
Pledgors having been given due notice of all such action.  The Pledgees shall
incur no liability as a result of a sale of the Collateral or any part
thereof.  All proceeds of any such sale, after deducting the reasonable expenses
and reasonable attorneys’ fees incurred in connection with such sale, shall be
applied in reduction of the Outstanding Obligations, and the remainder, if any,
shall be paid to the Pledgors. Notwithstanding anything herein to the contrary,
in the event that the Outstanding Obligations are not satisfied in full by the
sale or other disposition of the Collateral, the Pledgors shall remain liable
for any deficiency.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Application of Proceeds; Release.  The proceeds of any sale or enforcement of
or against all or any part of the Collateral, and any other cash or collateral
at the time held by the Pledgees hereunder, shall be applied by the Pledgees
first to the payment of the reasonable costs of any such sale or enforcement,
then to reimburse the Pledgees for any damages, costs or expenses incurred by
the Pledgees as a result of an Event of Default or as a result of the
administration, construction or enforcement of any of the Transaction Documents,
then to the payment of the principal amount or stated valued (as applicable) of,
and interest or dividends (as applicable) and any other payments due in respect
of, the Outstanding Obligations.  The remainder, if any, shall be paid to the
Pledgors.  Notwithstanding anything herein to the contrary, in the event that
the Outstanding Obligations are not satisfied in full by the sale or other
disposition of the Collateral, the Pledgors shall remain liable for any
deficiency. As used in this Agreement, “proceeds” shall mean cash, securities
and other property realized in respect of, and distributions in kind of, the
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of any issuer of securities included in the Collateral.
 
9. Representations and Warranties.
 
(a) The Pledgors hereby represent and warrant to the Pledgees that:
 
(i) The Pledgors has full power and authority and legal right to pledge the
Collateral to the Pledgees pursuant to this Agreement and this Agreement
constitutes a legal, valid and binding obligation of the Pledgors, enforceable
in accordance with its terms;
 
(ii) The execution, delivery and performance of this Agreement and other
instruments contemplated herein will not violate any provision of any order or
decree of any court or governmental instrumentality or of any mortgage,
indenture, contract or other agreement to which the Pledgors is a party or by
which the Pledgors and the Collateral may be bound, and will not result in the
creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of the Pledgors’ properties pursuant to the provisions of such
mortgage, indenture, contract or other agreement;
 
(iii) each of the Pledgors is the sole record and beneficial owner of all of the
Pledged Assets or the Pledgors, to the extent that any of the Pledged Assets are
owned severally are together the sole record and beneficial owners of such
Pledged Assets; and
 
(iv) the Pledgors, as applicable, own the Collateral free and clear of all
Liens.
 
10. No Waiver; No Election of Remedies.  No failure on the part of the Pledgees
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise by
the Pledgees of any right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  The
remedies herein provided are cumulative and are not exclusive of any remedies
provided by law.  In addition, the exercise of any right or remedy of the
Pledgees at law or equity or under this Agreement or any of the documents shall
not be deemed to be an election of Pledgee’s rights or remedies under such
documents or at law or equity.
 
 
5

--------------------------------------------------------------------------------

 
 
11. Termination.  This Agreement shall terminate on the date on which all
Outstanding Obligations have been performed, satisfied, paid or discharged in
full.
 
12. Further Assurances.  The parties hereto agree that, from time to time upon
the written request of any party hereto, they will execute and deliver such
further documents and do such other acts and things as such party may reasonably
request in order fully to effect the purposes of this Agreement.  The Pledgees
acknowledge that they are aware that Pledgors shall have no obligations
whatsoever to the Pledgees beyond the Collateral pledged for the Obligations set
forth herein, and no request for further assurance may or shall increase such
Obligations.
 


[SIGNATURE PAGE FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Pledge
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.


Pledgee:
 


By: ______________________________________
Name:
Title:






Pledgors:
 


By: ______________________________________
Name:
Title:


 


Assets subject to this pledge are appended hereto as
Annex A
 
 
7

--------------------------------------------------------------------------------

 








ANNEX A





--------------------------------------------------------------------------------

 
8
 
 
 